                                            Case 3:19-cv-08028-SI Document 51 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     XIAODAN ZHU,                                       Case No.19-cv-08028-SI
                                                        Plaintiff,
                                   8
                                                                                            ADMINISTRATIVE ORDER CLOSING
                                                 v.
                                   9                                                        CASE
                                  10     GARY GE,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Upon notice of settlement, and at the request of the parties, there is no reason to maintain

                                  14   the file as an open one for statistical purposes. Accordingly, the Clerk is instructed to submit a JS-

                                  15   6 form to the Administrative Office.

                                  16          Nothing contained in this order shall be considered a dismissal or disposition of this action

                                  17   and should further proceedings in this litigation become necessary or desirable within 12 months

                                  18   hereof, any party may initiate it in the same manner as if this order had not been entered.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 28, 2020

                                  21                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
